Case 2:19-cr-20472-GAD-APP ECF No. 18 filed 04/09/20          PageID.87    Page 1 of 13




                            United States District Court
                            Eastern District of Michigan
                                 Southern Division


United States of America,                      Criminal No. 19-CR-20472

                    Plaintiff,                 Honorable Gershwin A. Drain
v.

D-1 Christian A. Newby,

                    Defendant.
                                               /

                     Government’s Sentencing Memorandum

I.    Introduction

      Christian Newby operated a sophisticated identity theft and fraud scheme to

fund dangerous and illegal activities, including drug abuse, firearms purchases and the

manufacture of explosive devices. Newby’s hundreds of victims varied from

individuals whose identities were compromised, to corporations and financial

institutions who suffered hundreds of thousands of dollars in losses.

      Newby’s guideline calculations result in a range of 41 to 63 months on Counts

1 and 3 (wire fraud, unlawful use of controlled substances in possession of firearms

ammunition and explosives), plus a 24 month consecutive sentence for Count 2

(aggravated identity theft). For the reasons that follow in this memorandum, the

United States recommends that this Court sentence Newby to 75 to 87 months’

incarceration.

                                           1
Case 2:19-cr-20472-GAD-APP ECF No. 18 filed 04/09/20                 PageID.88   Page 2 of 13




II.    Facts

           a. Newby Steals Identities and Defrauds Amtrak

       Newby, using websites on both the “Surface Web” and the “Dark Web,”

purchased hundreds of stolen means of identification of others. When most people

think of the Internet, they think of what is known as the “Surface Web,” which is the

World Wide Web (www.example.com). The Dark Web is less than 5% of the World

Wide Web, and is made up of websites that are not indexed by search engines like

Google. These websites are only accessible using special software.

       Searches of Newby’s multiple computers and electronic devices indicated he

used websites on the Dark Web, such as “Kriminal.se,” to purchase the hundreds of

stolen identities anonymously. Websites like “Kriminal.se” look like, and have similar

functionality as “Amazon” or “eBay.” However, these Dark Web marketplaces act as

a haven for illicit activity, to include stolen identities, and illicit drugs.




                                                2
Case 2:19-cr-20472-GAD-APP ECF No. 18 filed 04/09/20         PageID.89    Page 3 of 13




                            Figure 1: Newby’s Devices

       These stolen identities purchased by Newby were akin to a package, with

enough identifying information about people and their finances to assume their

identities and spend money. Newby, in total, obtained at least 1100 credit cards,

without authorization. (R: 13, Plea Agreement, pp. 4).

       With the credit cards, Newby assumed the identities on each credit card to

purchase tickets from Amtrak – importantly, he never intended to take any of the

trips he purchased. (Id. at 5) Rather, after Newby purchased the Amtrak tickets, he

would cancel the trip, and receive vouchers redeemable in the cash amount of the

trips. (Id.)

       Next, Newby would sell the vouchers on websites like “eBay” to innocent

purchasers. Newby used the names of third parties, without their authorization, to

create the “eBay” accounts he used to sell the Amtrak vouchers. (Id.)

       Finally, Newby would accept money via websites like “PayPal” for the

vouchers, sold with stolen identities, advertised under fraudulent names, and

transferred to innocent purchasers. The victims were many: individuals whose

identities were compromised, Amtrak, credit card companies, and financial

institutions. His victims include, but are not limited to, Amtrak, Bank of America,

Navy Federal Credit Union, Wood Forest National Bank, Capital One Bank, First

National Bank of Omaha, TD Bank, Bancorp Bank, Citibank, Discover Card and


                                          3
Case 2:19-cr-20472-GAD-APP ECF No. 18 filed 04/09/20          PageID.90   Page 4 of 13




Comerica Bank. (PSR ¶ 20). In total, Newby used sophisticated means to create at

least $580,226.00 Dollars in loss to multiple victims.

      This chart illustrates the steps of the fraud scheme:




                                   Figure 2: The Scheme

                                            4
Case 2:19-cr-20472-GAD-APP ECF No. 18 filed 04/09/20         PageID.91    Page 5 of 13




      Newby repeated these steps hundreds of times, with hundreds of identities

compromised, and hundreds of thousands of dollars in loss to various victims. All

the while, himself living under an alias, “Kyle Hopper,” to mask his identity from law

enforcement.

          b. Agents Recover Explosives, Guns, Drugs and Money

      On January 31, 2019, agents executed a search warrant on Newby’s house. The

probable cause for the search was based entirely on the fraud scheme. Upon its

execution, agents encountered a considerably different environment.




                            Figure 3: Explosive Devices




                                          5
Case 2:19-cr-20472-GAD-APP ECF No. 18 filed 04/09/20   PageID.92   Page 6 of 13




                 Figure 4: Firearm recovered from residence




                 Figure 5: Firearm recovered from residence




                                     6
Case 2:19-cr-20472-GAD-APP ECF No. 18 filed 04/09/20           PageID.93    Page 7 of 13




                       Figure 6: Currency, Narcotics, Scales

       In total, 19 separate IEDs’ were recovered. (Figure 3, PSR ¶ 17). Agents

recovered multiple firearms, including an Inter Ordinance, Inc., Model Sporter,

7.62x39 caliber, AK-47 type rifle with an underfolder stock, in the main bedroom

hanging over the closet on two hooks, loaded with a 75-round drum magazine

containing 70 rounds of ammunition and one round in the chamber. (Figure 4, PSR ¶

16). Also in the residence was a Kel-Tec, Model RDB, .223 caliber semi-automatic

bullpup rifle loaded with 60 rounds in a drum magazine and one round loaded in the

chamber. (Figure 5, PSR ¶ 16). Finally, agents recovered narcotics, narcotics-related

paraphernalia, and currency. (Figure 6, PSR ¶ 16).

III.   Advisory Sentencing Guidelines

       Although the sentencing guidelines are advisory, the Court must nonetheless

begin its sentencing analysis by properly calculating the applicable range defendant

faces. See United States v. Booker, 543 U.S. 220, 245 (2005). The advisory Guidelines

                                           7
Case 2:19-cr-20472-GAD-APP ECF No. 18 filed 04/09/20             PageID.94    Page 8 of 13




remain an important factor in sentencing. “[I]t is fair to assume that the Guidelines . .

. reflect a rough approximation of sentences that might achieve section 3553(a)’s

objectives.” United States v. Rita, 551 U.S. 338, 345 (2007).

       Newby and the Government entered into a plea agreement pursuant to Fed. R.

11. In it, the parties agreed that based upon a total offense level of 24 and a criminal

history category of I, the guideline imprisonment range was 51 to 63 months, plus 24

months consecutive because of the aggravated identity theft. (R: 13, Plea Agreement,

pp. 8). Moreover, the plea agreement was submitted pursuant to Federal Rule of

Criminal Procedure 11(c)(1)(C), with the parties agreeing that the sentence may not

exceed 87 months, which is the top of the sentencing guideline range. (Id. pp. 9).

IV.    Sentencing Factors

       Congress has provided, through 18 U.S.C. § 3553(a), the relevant objectives

and factors to be considered by sentencing courts in imposing a “sentence sufficient,

but not greater than necessary.”

       Those objectives are: (1) the nature and circumstances of the offense, and the

history and characteristics of the defendant; (2) the need for a sentence to reflect the

basic aims of sentencing (including retribution, deterrence, incapacitation, and

rehabilitation); (3) the kinds of sentences legally available; (4) the Sentencing

Guidelines; (5) Sentencing Commission policy statements; (6) the need to avoid

unwarranted sentencing disparities among defendants with similar records who have


                                             8
Case 2:19-cr-20472-GAD-APP ECF No. 18 filed 04/09/20           PageID.95     Page 9 of 13




been found guilty of similar conduct; and (7) the need for restitution. The most

relevant factors are evaluated below.

      1. Nature and circumstances of the offense, and the history and
         characteristics of the offender, 18 U.S.C. § 3553(a)(1)

      The nature and circumstances of the offenses Newby was convicted of support

a guideline sentence. As an initial matter, Newby used incredibly sophisticated means

throughout the duration of the fraud scheme. This made the offense harder to detect.

Moreover, it made it difficult, if not impossible, to determine all of the individuals and

corporations who would constitute victims.

      As an example, consider a victim who had their identity compromised by

Newby. In a best-case scenario, they might immediately report a fraudulent charge

from “Amtrak” to their credit card company and have the charge voided. Even there,

that victim had to spend time and effort acquiring new card numbers, potentially

purchasing insurance against fraud, and fixing issues related to their credit. But even

in this example, when the fraud scheme stops, Newby has money and someone else

doesn’t. In most instances, Amtrak.

      Then consider that Amtrak, while private, was established by Congress,

pursuant to the Rail Passenger Service Act of 1970. Amtrak receives significant

funding from federal authorities, including the U.S. Department of Transportation.

The Freedom in Information Act applies to Amtrak, and it was designated as a

“federal entity” under the Inspector General Act of 1978. In sum, this means that

                                            9
Case 2:19-cr-20472-GAD-APP ECF No. 18 filed 04/09/20            PageID.96     Page 10 of 13




Newby’s unjust and illicit enrichment came at the expense of the People of the United

States of America.

       2. Seriousness of the offense, promoting respect for law, and providing
          just punishment, 18 USC § 3553(a)(2)(A)

       The seriousness of manufacturing explosive devices cannot be overstated –

particularly here, where Newby was quite literally building his own bombs. Even if

the Court assumes that Newby was taking reasonable precautions to protect himself,

the very existence of these explosive devices in a residential community should give

this Court pause. The execution of the search warrants in this case provides an

illustration of how this type of activity endangers everyone around it. Agents had no

way of knowing when they went to execute search warrants to recover computers in a

fraud investigation that they would have stumbled into a property packed with

weapons and explosives.

       3. Adequate deterrence and protecting the public from further crimes of
          the defendant, §3553(a)(2)(B) and (C)

       This factor includes two components—specific deterrence and general

deterrence. Specific deterrence looks to dissuade an individual defendant from

committing future crimes, while general deterrence aims to have the same effect on

“the population at large.” United States v. Camiscione, 591 F.3d 823, 834 (6th Cir. 2010).

       The fraud scheme is successful because of its sophisticated nature, and the

steps taken by Newby to remain anonymous. These factors make it that much more

difficult to (1) identify the individuals responsible and (2) effectively police. That is
                                            10
Case 2:19-cr-20472-GAD-APP ECF No. 18 filed 04/09/20            PageID.97    Page 11 of 13




why a guideline sentence affords general deterrence. This supports the notion that

similarly situated people, regardless of jurisdiction or location of offense, are treated

the same. This is particularly relevant here, where the crime Newby committed could

be committed by anyone, anywhere, with access to the internet.

       General deterrence is equally as important as it relates to the possession of

firearms and explosive devices, and their mixture with drugs like methamphetamine.

While the evidence indicates Newby to be a user, as opposed to a large-scale drug

distributor, the fact is that Newby was using methamphetamine while possessing

firearms and manufacturing explosive devices. Both Newby, and his community,

were incredibly fortunate that no accidents happened.

       Specific deterrence is also supported by the sentence recommended by the

government. In addition to the custodial sentence imposed in this case, this Court

should impose supervised release terms consistent with an individual who has

demonstrated the substance abuse history of Newby. This, in addition to a term of

incarceration, will provide significant deterrence from Newby engaging in similar

crimes in the future.




                                            11
Case 2:19-cr-20472-GAD-APP ECF No. 18 filed 04/09/20   PageID.98    Page 12 of 13




V.    Conclusion

      The government recommends that the Court impose a sentence between 75-87

months incarceration.


                                          Matthew Schneider
                                          United States Attorney

                                          s/ Robert Jerome White
                                          ROBERT JEROME WHITE
                                          Assistant United States Attorney
                                          211 West Fort Street, Suite 2001
                                          Detroit, Michigan 48226-3211
                                          (313) 226-9620
                                          Robert.White@usdoj.gov

Dated: April 9, 2020




                                     12
Case 2:19-cr-20472-GAD-APP ECF No. 18 filed 04/09/20           PageID.99    Page 13 of 13




                                Certificate of Service

      I hereby certify that on April 9, 2020, I electronically filed the foregoing

document under seal with the Clerk of the Court and will provide a copy of such

filing to the attorney of record, Penny Beardslee.




                                                s/ Robert Jerome White
                                                ROBERT JEROME WHITE
                                                Assistant United States Attorney
                                                211 West Fort Street, Suite 2001
                                                Detroit, Michigan 48226-3211
                                                (313) 226-9620
                                                Robert.White@usdoj.gov




                                           13
